Title: From Thomas Jefferson to Albert Gallatin, 14 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Oct. 14. 07.
                        
                        I think the proper instructions for Mr Christie’s revenue cutter may be drawn from those given to
                            Capt Decatur. the authority of the proclamation is to be maintained, no supplies to be permitted to be carried to the
                            British vessels, nor their vessels permitted to land. for these purposes force, & to any extent, is to be applied if
                            necessary: but not unless necessary. nor, considering how short a time the present state of things, has to continue, would
                            I recommend any extraordinary vigilance or great industry in seeking even just occasions for collision. it will suffice to
                            do what is right when the occasion comes into their way.   I cannot doubt the expediency of getting the instruments
                            recommended by mr Patterson & of the best kind, if they can be got in England, because I almost know they cannot be
                            made in any other country, equally good, and I should be quite averse to getting those which should not be perfect.
                        May not we at once appoint the republican candidate for the Collectorship of Snowhill. affecte. salutations.
                        
                            P.S. can you give me materials for the financial paragraph of the message?
                        
                    